IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAUN ANDRIKOPOULOS                              §
and MICHAEL A. SANTER,                           §       No. 490, 2015
                                                 §
         Plaintiffs Below-Appellants,            §       Court Below: Court of Chancery
                                                 §       of the State of Delaware
         v.                                      §
                                                 §       C.A. No. 9899-VCP
SILICON VALLEY INNOVATION                        §
COMPANY, LLC,                                    §
                                                 §
         Defendant Below-Appellee.               §

                                   Submitted: June 8, 2016
                                   Decided:   June 8, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                           ORDER

         This 8th day of June 2016, upon consideration of the parties’ briefs and the

record below, we find it evident that the judgment of the Court of Chancery should

be affirmed on the basis of and for the reasons assigned in the well-reasoned

decision dated July 30, 2015.1

         NOW, THEREFORE, IT IS ORDERED that the Court of Chancery’s

judgment is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice

1
    Andrikopoulos v. Silicon Valley Innovation Co., LLC, 120 A.3d 19 (Del. Ch. 2015).